Citation Nr: 1010327	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Methodist Hospital of 
Memphis from June 2, 2007, to June 3, 2007.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran appears to have served on active duty from 
January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee 
that denied payment or reimbursement of private medical 
medical expenses incurred at the Methodist Hospital of 
Memphis from June 2, 2007, to June 3, 2007.  

On the April 2008 VA Form 9, the Veteran indicated that he 
wanted a Board hearing.  A Board video conference hearing was 
scheduled for April 2009; however, the Veteran failed to 
appear.  Subsequently, he has not provided any explanation 
for the failure to appear nor has he requested a rescheduled 
hearing.  The case, therefore, will be processed as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704.


FINDINGS OF FACT

1.  The Veteran received private medical treatment at the 
Methodist Hospital of Memphis from June 2 to June 3, 2007.

2.  VA payment or reimbursement of the private medical costs 
incurred on June 2 and 3, 2007, was not authorized, nor was 
care for a service-connected disorder, as the Veteran has no 
service-connected conditions.

3.  The Veteran did not file a claim for payment or 
reimbursement of the unauthorized medical expenses incurred 
at and in conjunction with treatment provided by the 
Methodist Hospital of Memphis from June 2 to June 3, 2007, 
until September 6, 2007, more than 90 days after the service 
was provided.




CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
unauthorized medical expenses incurred at and in conjunction 
with treatment provided by the Methodist Hospital of Memphis 
from June 2 to June 3, 2007, have not been met.  38 U.S.C.A. 
§§ 1725, 1728, (West 2002 and Supp. 2009); 38 C.F.R. §§ 
17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). 

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the applicable law and 
regulations, specifically the plain language of 38 C.F.R. § 
17.1004.  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Accordingly, VCAA notice is 
not required because no additional evidence could conceivably 
change the outcome of this case.  Because the law and not the 
evidence is dispositive in resolving such question, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, the VCAA can have no effect 
on this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran]; see also Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim"].

Nevertheless, the Board points out that the RO has explained 
to the Veteran the basis for the finding that the private 
medical expenses incurred on June 2 and 3, 2007, were not 
covered by VA (untimely filing of the claim).  The Veteran 
has been afforded the opportunity to present information and 
evidence in support of the claim.  As such, to any extent 
required, the Board finds that these actions satisfy any 
duties to notify and assist owed the Veteran in the 
development of his claim.

Reimbursement or Payment of Unauthorized Medical Expenses

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Because the Veteran does not have a total disability, nor 
does he have any service-connected conditions or meet any of 
the other threshold eligibility requirements, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted and 
need not be further discussed.  See 38 U.S.C.A. § 1728 and 38 
C.F.R. §§ 17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556.  The provisions of the Act became effective 
as of May 29, 2000.  To be eligible for reimbursement under 
this Act the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2009).

In addition, a claimant filing for payment or reimbursement 
under 38 U.S.C.A. § 1725 must (emphasis added) file a claim 
within 90 days after the latest of the following: 1) July 19, 
2001; 2) the date that the Veteran was discharged from the 
facility that furnished the emergency treatment; 3) the date 
of death, but only if the death occurred during the stay in 
the facility that included the provision of the emergency 
treatment; or 4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an "eligible" 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria (outlined above) are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
However, none of the changes in the aforementioned act 
pertain to the timeliness or filing requirements at issue in 
this case.  

The Veteran is not service-connected for any disabilities.  
In effect, he asserts that the medical condition for which 
private treatment was provided on June 2 and 3, 2007, was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  

Although the exact nature of the condition for which the 
Veteran was treated on June 2 and 3, 2007 is not entirely 
clear; this matter is of no consequence, as the critical 
matter in this case involves whether a claim for payment or 
reimbursement under 38 U.S.C.A. § 1725 was timely filed.  In 
this regard, the evidence on file reflects that on September 
6, 2007, VA received a billing statement reflecting that 
charges in the amount of $ 7,608.70 were incurred for 
hospitalization which took place at the Methodist Hospital of 
Memphis from June 2 to June 3, 2007.  On September 24, 2007, 
VA received a health insurance claim form reflecting that 
additional charges of $ 250.00 were billed by the Semmes 
Murphey Clinic in conjunction with the June 2 and 3, 2007 
hospitalization.  On October 23, 2007, VA received three more 
health insurance claim forms reflecting that additional 
charges of $ 35.00; $ 98.00; and $ 23.00, were billed by the 
Duckworth Pathology Group, Inc., in conjunction with the June 
2 and 3, 2007 hospitalization.

Unfortunately, because none of the claims for payment or 
reimbursement relating to the private medical expenses at 
issue were filed within 90 days after the date that the 
Veteran was discharged from the facility that furnished the 
emergency treatment (i.e. within 90 days after June 3, 2007), 
he is not legally entitled to reimbursement, and his claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, the Veteran has not otherwise provided any 
argument or evidence to suggest that he has attempted to 
obtain reimbursement from a third party before submitting his 
claim for reimbursement to VA.  The applicable regulation 
provides no exceptions or leeway, as evidenced by the use of 
the word "must" under the provisions of 38 C.F.R. 
§ 17.1004(d).  Although, the Board is sympathetic to the 
Veteran's contentions, the Board cannot grant the Veteran's 
claim unless the facts of the case meet all the requirements 
under 38 C.F.R. § 17.10001-8, including the filing 
requirements under 38 C.F.R. § 17.1004.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416 (1994).  The Board further observes 
that no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress.  Smith v. Derwinski, 2 
Vet. App. 429 (1992); Office of Personnel Management v. 
Richmond, 496 U.S. 414 (1990).

In summary, the claim for payment or reimbursement under 
38 U.S.C.A. § 1725 for private medical expenses incurred in 
June 2 and 3, 2007, fails to meet the filing and timeliness 
requirements under 38 C.F.R. §§ 17.1004(d).  Accordingly, 
payment or reimbursement of unauthorized medical expenses 
incurred at the Methodist Hospital of Memphis from June 2, 
2007, to June 3, 2007, is not warranted.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Methodist Hospital of 
Memphis from June 2, 2007, to June 3, 2007, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


